Exhibit 10.79
THE E. W. SCRIPPS COMPANY
RESTRICTED STOCK UNIT AGREEMENT
(Time-Based Vesting)
Summary of Restricted Stock Unit Grant
     The E. W. Scripps Company, an Ohio corporation (the “Company”), grants to
the Grantee named below, in accordance with the terms of The E. W. Scripps
Company 1997 Long-Term Incentive Plan, as amended (the “Plan”) and this
Restricted Stock Unit Agreement (the “Agreement”), the following number of
Restricted Stock Units, on the Grant Date set forth below:

     
     Name of Grantee:
   
 
   
 
   
     Number of Stock Units:
   
 
   
 
   
     Grant Date:
                    , 2009  
 
   
     Vesting Dates:
First, second and third anniversaries of the Grant Date  

Terms of Agreement
     1. Grant of Restricted Stock Units. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Plan, the
Company hereby grants to the Grantee as of the Grant Date, the total number of
Stock Units (the “Restricted Stock Units”) set forth above. Each Restricted
Stock Unit shall represent the contingent right to receive one Class A Common
Share of the Company (“Share”) and shall at all times be equal in value to one
Share. The Restricted Stock Units shall be credited in a book entry account
established for the Grantee until payment in accordance with Section 4 hereof.
     2. Vesting of Restricted Stock Units.
          (a) The Restricted Stock Units shall vest to the extent of one-third
of the Restricted Stock Units on each of the Vesting Dates set forth above (each
a “Vesting Date”) (rounded down to the next whole number), provided that the
Grantee shall have remained in the continuous employ of the Company or a
Subsidiary through the applicable Vesting Date.
          (b) Notwithstanding Section 2(a), the Restricted Stock Units that have
not yet vested under this Section 2(a) shall immediately vest if, prior to the
applicable Vesting Date: (i) the Grantee ceases to be employed with the Company
and its Subsidiaries by reason of death or Disability; (ii) the Grantee
terminates employment with the Company and its Subsidiaries as a result of his
Retirement; or (iii) a Change in Control occurs while the Grantee is employed by
the Company or any Subsidiary.
          (c) For purposes of this Section 2, the continuous employment of the
Grantee with the Company and its Subsidiaries shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company and its Subsidiaries, by reason of the transfer of his
employment among the Company and its Subsidiaries.

 



--------------------------------------------------------------------------------



 



     3. Forfeiture of Restricted Stock Units. The Restricted Stock Units that
have not yet vested pursuant to Section 2 (including without limitation any
right to dividend equivalents described in Section 7 hereof relating to
dividends payable on or after the date of forfeiture) shall be forfeited
automatically without further action or notice if the Grantee ceases to be
employed by the Company or a Subsidiary other than as provided in Section 2(b).
The Restricted Stock Units are also subject to the forfeiture provisions set
forth in Section 11 of the Plan.
     4. Payment.
          (a) Except as may be otherwise provided in this Section, the Company
shall deliver to the Grantee (or the Grantee’s estate in the event of death) the
Shares underlying the vested Restricted Stock Units within thirty (30) days
following the date that the Restricted Stock Units become vested in accordance
with Section 2.
          (b) To the extent that the Grantee would satisfy the definition of
Retirement upon termination of employment (i.e., the Grantee is
“Retirement-eligible”) on the Grant Date or becomes Retirement-eligible during
the vesting period, or the Grantee’s right to receive payment of the Restricted
Stock Units otherwise constitutes a “deferral of compensation” within the
meaning of Section 409A of the Code, then notwithstanding Section 4(a), the
Shares underlying the Restricted Stock Units that become vested pursuant to
Section 2(b) hereof shall be subject to the following rules:
               (i) Except as provided in Section 4(b)(ii), the Shares underlying
the vested Restricted Stock Units shall be delivered to the Grantee (or the
Grantee’s estate in the event of death) within thirty (30) days after the
earlier of (A) the Grantee’s “separation from service” within the meaning of
Section 409A of the Code; (B) the occurrence of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of the Company within the meaning of Section 409A of the
Code; or (C) the applicable Vesting Date for the Restricted Stock Units set
forth in Section 2(a).
               (ii) If the Restricted Stock Units become payable as a result of
Section 4(b)(i)(A), and the Grantee is a “specified employee” at that time
within the meaning of Section 409A of the Code (as determined pursuant to the
Company’s policy for identifying specified employees), then to the extent
required to comply with Section 409A of the Code, the Shares shall instead be
delivered to the Grantee within thirty (30) days after the first business day
that is more than six months after the date of his or her separation from
service (or, if the Grantee dies during such six-month period, within ninety
(90) days after the Grantee’s death).
          (c) The Company’s obligations with respect to the Restricted Stock
Units shall be satisfied in full upon the delivery of the Shares underlying the
vested Restricted Stock Units.
     5. Transferability. The Restricted Stock Units may not be transferred,
assigned, pledged or hypothecated in any manner, or be subject to execution,
attachment or similar process, by operation of law or otherwise, unless
otherwise provided under the Plan. Any purported transfer or encumbrance in
violation of the provisions of this Section 5 shall be void, and the other party
to any such purported transaction shall not obtain any rights to or interest in
such Restricted Stock Units.

-2-



--------------------------------------------------------------------------------



 



     6. Dividend, Voting and Other Rights. The Grantee shall not possess any
incidents of ownership (including, without limitation, dividend and voting
rights) in the Shares underlying the Restricted Stock Units until such Shares
have been delivered to the Grantee in accordance with Section 4 hereof. The
obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and the rights of the Grantee will be no greater than that of an unsecured
general creditor. No assets of the Company will be held or set aside as security
for the obligations of the Company under this Agreement.
     7. Payment of Dividend Equivalents. From and after the Grant Date and until
the earlier of (a) the time when the Restricted Stock Units are paid in
accordance with Section 4 hereof or (b) the time when the Grantee’s right to
payment of the Restricted Stock Units is forfeited in accordance with Section 3
hereof, on the date that the Company pays a cash dividend (if any) to holders of
Shares generally, the Grantee shall be entitled to a cash amount equal to the
product of (i) the dollar amount of the cash dividend paid per Share on such
date and (ii) the total number of unpaid Restricted Stock Units credited to the
Grantee as of such date (the “Dividend Equivalent”). The Dividend Equivalent
shall be paid to the Grantee at the same time that the related dividend is paid
to the holders of Shares. Dividend Equivalents will be subject to any required
withholding for federal, state, local, foreign or other taxes.
     8. No Employment Contract. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to continuance of employment by the
Company and its Subsidiaries, nor limit or affect in any manner the right of the
Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Grantee.
     9. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.
     10. Taxes and Withholding. To the extent the Company or any Subsidiary is
required to withhold any federal, state, local, foreign or other taxes in
connection with the delivery of Shares under this Agreement, then the Company or
Subsidiary (as applicable) shall retain a number of Shares otherwise deliverable
hereunder with a value equal to the required withholding (based on the Closing
Price of the Shares on the date of delivery); provided that in no event shall
the value of the Shares retained exceed the minimum amount of taxes required to
be withheld or such other amount that will not result in a negative accounting
impact. If the Company or any Subsidiary is required to withhold any federal,
state, local or other taxes at any time other than upon delivery of the Shares
under this Agreement (for example, if Grantee is Retirement-eligible on the
Grant Date or becomes Retirement-eligible during the vesting period), then the
Company or Subsidiary (as applicable) shall have the right in its sole
discretion to (a) require the Grantee to pay or provide for payment of the
required tax withholding, or (b) deduct the required tax withholding from any
amount of salary, bonus, incentive compensation or other amounts otherwise
payable in cash to the Grantee (other than deferred compensation subject to
Section 409A of the Code).

-3-



--------------------------------------------------------------------------------



 



     11. Adjustments. The number and kind of Shares deliverable pursuant to the
Restricted Stock Units are subject to adjustment as provided in Section 16 of
the Plan.
     12. Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements with respect to the Restricted Stock Units; provided, however,
notwithstanding any other provision of this Agreement, and only to the extent
permitted under Section 409A of the Code, the Company shall not be obligated to
deliver any Shares pursuant to this Agreement if the delivery thereof would
result in a violation of any such law or listing requirement.
     13. Amendments. Subject to the terms of the Plan, the Committee may modify
this Agreement upon written notice to the Grantee. Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto. Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent unless the Committee
determines, in good faith, that such amendment is required for the Agreement to
either be exempt from the application of, or comply with, the requirements of
Section 409A of the Code, or as otherwise may provided in the Plan.
     14. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
     15. Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan, including the forfeiture provisions of Section 11 of the Plan. This
Agreement and the Plan contain the entire agreement and understanding of the
parties with respect to the subject matter contained in this Agreement, and
supersede all prior written or oral communications, representations and
negotiations in respect thereto. In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern. Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan. The Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the
Restricted Stock Units.
     16. Successors and Assigns. Without limiting Section 5, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
     17. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.
     18. Use of Grantee’s Information. Information about the Grantee and the
Grantee’s participation in the Plan may be collected, recorded and held, used
and disclosed for any purpose related to the administration of the Plan. The
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Grantee’s country or
elsewhere,

-4-



--------------------------------------------------------------------------------



 



including the United States of America. The Grantee consents to the processing
of information relating to the Grantee and the Grantee’s participation in the
Plan in any one or more of the ways referred to above.
     19. Electronic Delivery. The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Grant Date.

            THE E. W. SCRIPPS COMPANY
      By:           NAME        TITLE     

     Please note that you must accept the award set forth in this Agreement
online in accordance with the procedures established by the Company and the Plan
administrator no later than                     , 2009 or this Agreement may be
cancelled by the Company, in its sole discretion. By accepting your award in
accordance with these procedures, you acknowledge that a copy of the Plan, Plan
Summary and Prospectus, and the Company’s most recent Annual Report and Proxy
Statement (the “Prospectus Information”) either have been received by you or are
available for viewing at                     , and consent to receiving this
Prospectus Information electronically, or, in the alternative, agree to contact
Julie L. McGehee — Vice President, Benefits and Compensation, The E. W. Scripps
Company, 312 Walnut Street, Suite 2800, Cincinnati, OH 45202; 513-898-4075
(telephone); 513-977-3720 (facsimile), to request a paper copy of the Prospectus
Information at no charge. You also represent that you are familiar with the
terms and provisions of the Prospectus Information and hereby accept the award
on the terms and conditions set forth herein and in the Plan. These terms and
conditions constitute a legal contract that will bind both you and the Company
as soon as you accept the award.

-5-